Filed 10/21/15 In re Bianca S. CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT
                                   DIVISION ONE

                                           STATE OF CALIFORNIA



In re BIANCA S.                                                  D068942

on                                                               (San Diego County
                                                                 Super. Ct. No. JCM237690)
Habeas Corpus.


In re D.C.                                                       D068943

on                                                               (San Diego County
                                                                 Super. Ct. No. JCM237689)
Habeas Corpus.


         ORIGINAL PROCEEDINGS in habeas corpus. Roderick W. Shelton, Judge.

Relief granted.

         Dependency Legal Group of San Diego and John P. McCurley for petitioners.

         Bonnie M. Dumanis, District Attorney, and Samantha Begovich, Deputy District

Attorney, for respondent.

         Bianca S. and D.C. (collectively petitioners) seek habeas corpus relief from orders

of the juvenile court detaining them in Juvenile Hall while they await further proceedings

on petitions seeking to declare them wards of the court. We grant the requested relief.
                                      BACKGROUND

       Petitioners are 13-year-old girls who are dependents of the juvenile court. (See

Welf. & Inst. Code, § 300.) While they were residing at the Polinsky Children's Center,

they knocked over a vending machine and took items from inside it. When staff

confronted petitioners, they fled but later returned to the Center. Staff then reported the

incident to police, who arrested petitioners and booked them into Juvenile Hall.

       The district attorney filed petitions in the juvenile court alleging petitioners

committed two misdemeanors, petty theft and vandalism. (Pen. Code, §§ 484, 594.) The

district attorney asked the court to declare them wards. (Welf. & Inst. Code, § 602.)

       The probation officer prepared detention reports recommending petitioners be

detained in Juvenile Hall, on the unexplained grounds they were likely to flee the court's

jurisdiction and such detention was necessary for the protection of person or property and

of petitioners. The report on Bianca stated her social worker "explained that [Bianca] has

demonstrated poor behavior"; the social worker was looking for a placement for Bianca,

but was unlikely to find one before the detention hearing; and the social worker

considered placing Bianca at the Center, but was "concerned [Bianca] will be negatively

influenced by her peers." The report on D.C. stated: "Given the circumstances of the

underlying offense, the Probation Department recommends that [D.C.] remain detained in

Juvenile Hall pending further hearings and that a meet and confer be arranged between

Health and Human Services and the Probation Department." The reports include

detention screening forms that showed no grounds for mandatory secure detention and

that petitioners' risk assessment scores did not warrant discretionary secure detention.

                                              2
Nevertheless, for each petitioner, the probation officer overrode the assessment and

recommended secure detention because "[t]he minor is a [Welfare and Institutions Code

section] 300 ward and social work[er] is unavailable." The probation officer further

recommended petitioners' social workers be allowed to place them "in a suitable

alternative placement should one become available."

       At the detention hearing, the juvenile court adopted the recommendations of the

probation officer over the objections of the minors' counsel and ordered petitioners

"detained in Juvenile Hall pending further hearing." The court granted petitioners' social

workers permission to place them in alternative locations should they become available.

       Petitioners promptly challenged the detention orders in this court by filing

petitions for peremptory writs of mandate in the first instance directing the juvenile court

to vacate the orders. We treated the petitions as petitions for writs of habeas corpus (see

Pen. Code, § 1473, subd. (a); People v. Picklesimer (2010) 48 Cal. 4th 330, 340);

consolidated them for all purposes; issued an order directing the district attorney to show

cause why the relief requested by petitioners should not be granted; and temporarily

stayed the detention orders, and ordered petitioners released from Juvenile Hall to the

custody of the San Diego County Health and Human Services Agency for appropriate

placement. (See People v. Romero (1994) 8 Cal. 4th 728, 744 [discussing accelerated

habeas corpus proceedings].) The district attorney filed a consolidated return conceding

the detention orders were erroneous and stating she had no objection to our granting the

relief requested by petitioners. Petitioners filed a consolidated traverse reiterating their

request for relief. No party requested oral argument.

                                              3
                                       DISCUSSION

       We agree with the parties that the juvenile court erred by ordering petitioners'

detention in Juvenile Hall pending further hearing. "[T]he Juvenile Court Law protects

the minor's right to an individualized detention hearing, in which the court may not

dispose of cases by mechanical rules on a categorical basis." (In re William M. (1970) 3
Cal. 3d 16, 19.) "[T]he intendments are all against detention and it may not be ordered

unless there is clear proof of the 'urgent necessity' which [Welfare and Institutions Code]

sections 635 and 636 require." (In re Dennis H. (1971) 19 Cal. App. 3d 350, 354, fn.

omitted.) No such urgent necessity was shown in this case.

       The juvenile court made no findings regarding its decision to order petitioners'

continued detention in Juvenile Hall. Although the detention reports prepared by the

probation officer listed permissible grounds for secure detention, namely, that petitioners

were a danger to themselves or to the person or the property of others and were likely to

flee the court's jurisdiction (Welf. & Inst. Code, §§ 635, subd. (a), 636, subd. (a)), neither

report contained any explanation, and the record does not support the existence of any of

these grounds. The allegations against petitioners concern minor property offenses; these

are first offenses for both petitioners; and nothing suggests petitioners, 13-year-old girls,

have the means or are likely to flee the county. The facts that the probation officer

overrode the detention risk assessments solely because petitioners are dependents whose

social workers were unavailable and the juvenile court granted the social workers

permission to place petitioners in alternative locations should suitable ones become

available strongly suggest the court ordered petitioners detained in Juvenile Hall based on

                                              4
the facts they are dependents of the court and their social workers have been unable to

find placements for them. This was error: "If a minor is a dependent of the court

pursuant to Section 300, the court's decision to detain shall not be based on the minor's

status as a dependent of the court or the child welfare services department's inability to

provide a placement for the minor." (Id., §§ 635, subd. (b)(2), 636, subd. (a), italics

added.) The juvenile court should have ordered the release of petitioners to the custody

of the San Diego County Health and Human Services Agency for placement in a licensed

or approved setting. (Id., § 635, subd. (c)(2).)

                                       DISPOSITION

       The relief requested by petitioners is granted. The juvenile court is directed to

vacate the September 25, 2015 orders that petitioners be detained in Juvenile Hall and to

enter new orders releasing them to the custody of the San Diego County Health and

Human Services Agency for appropriate placement. This court's order of October 2

temporarily staying the juvenile court's September 25 orders and temporarily releasing

petitioners from custody is vacated.



                                                                       MCCONNELL, P. J.

WE CONCUR:



                        BENKE, J.



                    O'ROURKE, J.

                                              5